Opinion issued January 26, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00554–CV




KENNETH ODLE, Appellant

V.

TRAVELERS LLOYDS OF TEXAS INSURANCE COMPANY AND
TRAVELERS PERSONAL SECURITY INSURANCE, Appellee




On Appeal from the 125th District Court
Harris County, Texas
Trial Court Cause No. 2001-64738




MEMORANDUM OPINIONAppellant Kenneth Odle has failed to timely file a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant Kenneth Odle did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.